77 F.3d 501
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.RITE-HITE CORPORATION, Acme Dock Specialists, Inc., AlliedEquipment Corp., Applied Handling, Inc., Anderson MaterialHandling Co., Block-Dickson, Inc., Robert Lund d/b/a HMHCompany, HOJ Engineering & Sales Co., Inc., JohnsonEquipment Co., John & Associates, Inc., Keller EquipmentCo., Inc., Loading Dock Equipment, Inc., Metro DockSpecialists, Inc., McCormick Equipment Company, Inc.,Mid-South Dock Systems, Inc., Harry Monohan, NiehausIndustrial Sales, Inc., Northway Material Handling Co.,Inc., Pemco Material Handling, Inc., R.B. Curlin, Inc., RiceEquipment Company, Stokes Equipment Company, Inc., RobertSoper Limited, Timbers & Associates, Inc., Todd EquipmentCorporation, Thayer Systems, Inc. and W.E. CarlsonCorporation, Plaintiffs-Appellees,v.KELLEY COMPANY, INC., Defendant-Appellant.
No. 92-1460.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1995.
ORDER
The parties having so agreed, it is

1
ORDERED that the proceeding is DISMISSED under Fed.R.App.P. 42(b).